DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This application is in condition for allowance except for the formal matters noted below. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both the receptacle and the fuel cell stack in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Specification
The disclosure is objected to because of the following informalities: in [0031] of the publication, “fuel cell stack 24” should be “fuel cell stack 32.”   
Appropriate correction is required.



Allowable Subject Matter
Claims 12-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Lee et al (US 20160111745) teaches a fuel cell stacking unit that tilts from a horizontal position to an inclined position.  Even if the unit was modified to go to a fully vertical position (farther than what it shown in Fig. 6), the members (12) corresponding to the claimed “locating strips” are not horizontally adjustable, as claimed.  In another interpretation, if member 17 can be considered a “locating strip” that is vertically oriented between a base plate and a cover plate, such member is horizontally adjustable.  However, the claim requires a plurality of locating strips that are horizontally adjustable and define a substantially cuboidal assembly chamber, which are not present in the reference.
DE 102015223193 teaches a stacking assembly with a base plate, cover member (19) and locating strips (17) (Fig. 4), but these strips are also not horizontally adjustable.

Watanabe (US 20150221971) is cited for providing a method using guide grooves on fuel cell elements to aid in stacking.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Riley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/

February 27, 2021